



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Stapley 
          v. Hejslet,






2006 
          BCCA 34



Date: 20060126





Docket: CA031706

Between:

James 
    William Stapley

Respondent

(
Plaintiff
)

And

Victor 
    Lloyd Hejslet

Appellant

(
Defendant
)








Before:


The 
          Honourable Chief Justice Finch




The Honourable Mr. Justice Lowry




The 
          Honourable Madam Justice Kirkpatrick






S.B. Stewart
M. Wilhelmson


Counsel for the Appellant




R.M. Moffat
J. Currie


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia




9 November 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




26 January 2006






Written 
          Reasons by
:




The 
          Honourable Madam Justice Kirkpatrick




Concurred 
          in by:




The 
          Honourable Mr. Justice Lowry




Dissenting 
          Reasons by:




The Honourable Chief Justice Finch (P. 39, para. 114)



Reasons for Judgment of the Honourable Madam Justice 
    Kirkpatrick:

[1]

The appellant, Mr. Hejslet, (defendant at trial) appeals from 
    the February 13, 2004 order entered upon the verdict of the jury that 
    awarded the respondent, Mr. Stapley, non-pecuniary damages of $275,000.  
    The award arises from injuries sustained by the respondent in a motor vehicle 
    accident that occurred on May 20, 2000.

The 
    jury's verdict is recorded in the order as follows:

1.         
    The Plaintiff is found to be 7% contributorily negligent.

2.         
    The Plaintiff is awarded damages against the Defendant, subject to apportionment 
    of liability, as follows:

2.1     Non-pecuniary damages                                     $ 275,000.00

2.2     Gross Income loss to date of trial                        $   25,000.00

2.3     Loss of Future Income Earning Capacity            $ 305,000.00

2.4     Cost of Future Care                                             
    $   13,000.00

2.5     Special Damages
$     4,259.52

Total:
$ 622,259.52

[3]

The only issue is whether the jury's verdict as to the respondent's 
    non-pecuniary damages is inordinately high and a wholly erroneous estimate 
    of those damages such as to warrant interference by this Court.

[4]

The appellant asks that the award be adjusted to an amount in the range 
    of $80,000 to $100,000.

[5]

Because the trial order appealed from is from a jury trial, it is necessary 
    to review some of the more salient evidence in order to place the issue on 
    appeal in context.

[6]

The respondent, James Stapley, was born on November 15, 1952.  
    He was 51 years of age at trial.  He was raised on his grandmother's 
    farm.  He completed high school and attended university for one year.  He 
    did not carry on with his university studies because of lack of funds and 
    because he wanted to work outdoors.  As he testified:  "I was more into 
    physical labour than I was into mental labour."

[7]

Mr. Stapley took a pre-apprenticeship heavy duty mechanics course.  
    After working in various shake, pulp and lumber mills and logging, in 1979 
    he secured full-time salaried employment as a heavy duty mechanic at the Coldstream 
    Ranch near Vernon, B.C.  He is married and he and his wife have raised their 
    three children on the ranch.

[8]

A central issue on this appeal concerns, at least from the respondent's 
    perspective, the primary importance to Mr. Stapley of his employment 
    on the ranch.  In his factum, the respondent summarized the evidence in this 
    regard as follows:

One of the most glaring omissions from the Appellant's factum 
    relates to the tremendous importance of Mr. Stapley's job on the Coldstream 
    Ranch to almost all aspects of his life.  The job not only provided Mr. Stapley 
    with an income and the satisfaction of doing work he loved and was good at; 
    it provided Mr. Stapley and his family with their home, community and 
    very lifestyle.  This is an unusual and important feature of the case, on 
    which the jury heard the following evidence from Mr. and Mrs. Stapley, 
    as well as neighbours and co‑workers from the ranch.

Mr. Stapley had been living on the Coldstream Ranch since 
    1979.  Like other resident employees, he was supplied with a house at nominal 
    rent and given the freedom to use the ranch's extensive facilities and many 
    thousands of acres of land.  The evidence concerning ranch "culture" 
    was to the effect that the resident employees within the ranch formed a small, 
    close-knit community where people don't lock their doors and everyone feels 
    like family and pitches in where needed.  Mr. Stapley testified that 
    most of his activities centred around the ranch.  He described his love of 
    the place, its features and the unique lifestyle it had afforded him and his 
    family, saying he would not choose to live anywhere else.  Before the Accident, 
    he had intended to stay there for the rest of his working life, which he had 
    hoped and expected would extend well past the age of 65.

The evidence indicated that if Mr. Stapley had to leave 
    his job and seek less physically demanding work, he and his family would also 
    be forced to leave their home on the ranch and all that this had afforded 
    them - the unique ranch lifestyle, the sense of community, the wide-open spaces 
    and 8,000 acre backyard.  Mr. Stapley's boss, Mr. Osborn, testified 
    that it was very unlikely there would be any way for Mr. Stapley, as 
    a non-employee, to remain on the ranch, even at a substantial rent.  There 
    was no evidence to suggest that Mr. Stapley could hope to secure anything 
    like a similar place and way of life elsewhere, either at his own expense 
    or as an adjunct to the less physically demanding employment he would be forced 
    to seek.

[9]

The respondent's submissions are amply supported by the evidence.  
    Mr. Stapley testified in chief:






Q.:


And did you gain, you know, from your point of view 
          is there any benefit to living on the ranch as opposed to somewhere 
          else in terms of where you live?






A.:


Oh, yeah.  It's a great place to bring up a family.  
          I wouldn't live anywhere else.  Everything is accessible there.  You've 
          nobody around.  You've got the whole ranch as your basic backyard so 
          you can go hunting and fishing and anything on the ranch.






. . .






Q.:


I've asked you what your physical state of well-being 
          was before the tractor accident.  I want to ask you what your mental 
          or emotional situation was before the tractor accident, Jim.  How was 
          life treating you or how were you treating life?






A.:


Life was great.  I enjoy it.  I was having fun, doing 
          what I wanted to do.  And I had a great family and a great life that 
          let me do what I wanted to do and so it was perfect.






. . .






Q.:


Now, what in the year -- let's just take the year 1999, 
          the year before the tractor accident.  What did the future hold for 
          you?  Did you have any specific plans about what you were going to do 
          with your life, or how things were going to go in the future?






A.:


Basically I figured I'd just keep on working at the 
          ranch until I couldn't work there any more.  And we never talked about 
          retiring or anything.  The ranch is a great place to live, so we figured 
          we had it made.






Q.:


Sometimes wives aren't entirely accepting of their 
          husbands' view of the world.  What was Wendy's approach to, you know, 
          what the future was going to hold at that time, 1999?






A.:


Oh, she thought it was great.  She figured we'd be 
          still at the ranch, too.  She loves it at the ranch.  Because she's 
          sort of an old farm girl, too, so she likes the wide open spaces and 
          not in town stuff.






Q.:


And how are the kids doing in that period of, you know, 
          within a year or two before the tractor accident?






A.:


They were doing great.  Grades were up.  
          They played sports.  Nothing wrong with them at all.







Q.:


Now, earlier we discussed, and you've indicated, that 
        one of your benefits of living at the ranch was the cheap auto parts that 
        you say you get?






A.:


Yes, I get them at ranch price.






Q.:


And the children's schools are quite close to the ranch?






A.:


Yes, they are.






Q.:


Most of your activities take place around the ranch?






A.:


Yes.






Q.:


Most of the things that you do recreationally are done 
        around Vernon or the Lumby area?






A.:


Yes, they are.


The 
    general manager of Coldstream Ranch, Edward Osborn, testified:






Q.:


Okay.  Prior to the accident, what did the future hold 
          for Jim at the ranch in terms of how long he could work there?






A.:


Well, it would be similar to any other person working 
          at the ranch.  His stay could -- as long as they could maintain their 
          ability to do the work that was necessary, given the ranch's operations 
          -- it changes over time, and be able to change with the time to new 
          techniques, new requirements.  As long as you're able to keep that, 
          the future looked good in terms of the prospects for him.






Q.:


So, from your point of view, as long as he was able 
          to continue doing quality mechanics work and continue being able to 
          help out during the -- if necessary, in the field work, as long as he 
          could do those things, he had a job.






A.:


Yes, and as long as we were along the same lines of 
          a business, and I don't see anything on the horizon to change the significant 
          nature of our business.  So his ability to keep up to date in terms 
          of troubleshooting the machinery problems and the new machinery over 
          time, as required, he had a good -- good opportunity to work at the 
          ranch until retirement as long as he could perform the work that was 
          necessary.






Q.:


Now, prior to the accident, did the ranch have any 
          mandatory retirement at age 65?






A.:


No.






Q.:


If a person was able to meet the standards that you've 
          just expressed, would they have been able to continue working past 65?






A.:


Yes, if they so wished to do, so wished 
          to, on their behalf, and also if we felt it was safe for them to do 
          it.



Mr. Stapley's 
    wife, Wendy Stapley, testified:






Q.:


In the period of time before the tractor accident, 
          as I'll, you know, just use the 1990's as a -- as a period of time to 
          think about, what was the relationship between your family and the other 
          families on the ranch?






A.:


Pretty close-knit, you know.  There -- we go through 
          barbecues together or Christmas parties or -- there's a few of us that 
          actually camp all the time together and hunt.  It's -- it's very close 
          and even the people that we don't know very well, you care about, you 
          know.  It's a little community-type thing.






Q.:


In the period of time before the tractor accident, 
          take a period of say five years before the accident, what was the social 
          -- what -- what kind of things did you and Jim do socially, as opposed 
          to your own personal relationship?  And I'll get to that in a minute.






A.:


Did we do socially?  Well, we would go out to friends' 
          places or have barbecues or go out.  Maybe a group of us would go out 
          to -- back when they used to have those western bars, we'd go dancing 
          or something like that together.  Basically, socializing with friends.






Q.:


Did -- and what -- and did you have a lot of friends 
          or just a few or ?






A.:


We have quite a few in town.  We've lived her[e] a 
          long time.






Q.:


Okay.  When you say "in town", where are 
          you talking about?






A.:


Well, between Lumby and Vernon.






Q.:


Out in the Valley?






A.:


Yeah, we do have some people that live right in town 
          but --






Q.:


Okay.






A.:


-- our closest friends are where we are.






. . .






Q.:


What was it like being on the ranch and having him 
          working just kind of around the corner?  Did that -- did that interfere 
          with how the family ran or -- or ?






A.:


No, and it was -- it was pretty nice because when he 
          was out in the fields and stuff like that, I'd get to go out and take 
          his lunch out to him and spend a few minutes together.  Or he -- you 
          know, if he was in the shop and having a lunchtime, he could come home 
          and we could have some time together.  You know, I'd get to see him 
          regularly.






Q.:


What was his attitude towards work prior to the tractor 
          accident?






A.:


We enjoy it.  He -- he loves to -- he loves to monkey 
          wrench, being a mechanic, and he -- as much as he loved that, he loved 
          to be out in the field because getting being in the shop all the time 
          and you're constantly working on things and people are talking at you 
          and when he's out in the field he's got time away from that.  So he 
          had a little bit of variety.  He wasn't stuck in the same old, same 
          old.






. . .






Q.:


What did the future hold for you, as far as you were 
          concerned?  What did the future hold for the family in the year 1999? 
          What was -- you know, what -- what did the next ten, 15, 20 years 
          look like?






A.:


I figured we'd probably be on the ranch 
          until Jim retired and that was fine with me.  Once the kids were out 
          of the house, we probably would have had to move to a smaller home, 
          but we -- we were set.  We had a house over our -- or a roof over our 
          heads, meat on the table; we were kind of secure, as far as I was concerned.



[12]

The evidence put before the jury portrayed Mr. Stapley as an extremely 
    hard-working, independent man who loved his work and the unique opportunities 
    that his work on the ranch allowed him to enjoy.

[13]

Coldstream Ranch is situated on about 8,000 acres.  It employs 
    between 12 to 25 staff, most of whom live in subsidized housing on the 
    ranch at extremely favourable rents.  Ranch employees are able to purchase 
    meat and produce from the ranch at cost.  Mr. Stapley is able to purchase 
    automotive parts for his own vehicles at reduced cost.  He has access to the 
    ranch shop.  He and his family take advantage of the many recreational amenities 
    of the ranch.

[14]

Mr. Stapley described the nature of his work prior to the motor 
    vehicle accident as "really physically demanding."  His work included 
    maintenance of the ranch vehicles, as well as seasonal field work.  Indeed, 
    he was driving a tractor that was pulling a corn planter to a field when the 
    tractor was hit from behind.

[15]

The accident occurred at about 3:00 a.m. on May 20, 2000.  
    Mr. Stapley heard a loud bang.  He thought a tire had blown.  He managed 
    to bring the tractor to a stop.  The tractor's axle housing was broken, one 
    of the seeders was smashed, and the hitch was bent.

[16]

Mr. Stapley carried on working that day, although he noticed that 
    his neck and arm were sore.  He developed a headache, sore back and shoulder 
    pain.  The headache increased.  The following day, a Sunday, he was unable 
    to work more than an hour because of back and neck pain and a "pounding 
    headache."

[17]

Mr. Stapley was off work for four weeks.  He saw his family doctor, 
    Dr. Henderson, on the Monday following the accident.  Dr. Henderson 
    prescribed massage therapy and, when that did not help, physiotherapy.

[18]

Mr. Stapley experienced numbness in his fingers.  He had pain 
    from his forearm, upper arm and across his back.  By the fall of 2002, his 
    hand was numb most of the time and he had decreased strength.

[19]

In May 2001, Mr. Stapley received treatment from a pain clinic 
    in Kelowna and at Vernon Jubilee Hospital.

[20]

On October 2, 2002, he was diagnosed with thoracic outlet syndrome.  
    Dr. Nelems performed a rib resection to relieve the pressure.  Mr. Stapley 
    was off work until March 15, 2003, at which time he was cleared to work 
    his regular hours of 45 to 50 hours per week.  The surgery relieved Mr. Stapley's 
    arm pain and numbness to the extent that he feels it is "80 per 
    cent improved."

[21]

However, following that surgery, Mr. Stapley continued to have 
    residual complaints of pain in his mid-back, right side neck pain, a "constant 
    burning" between his shoulder blades, stiff neck and back, and a constant 
    headache.  He consumes a great deal of pain relief medicine.  In the month 
    before trial he was taking, on average, five to eight Tylenol No. 3 per 
    day and Flexeril at night which he acknowledged "can't be good for me."

[22]

There was a considerable body of medical evidence tendered at trial.

[23]

Dr. Robert Hillis, Mr. Stapley's current family physician, 
    provided an extensive medical/legal report dated October 21, 2003, in 
    which he described Mr. Stapley's injuries:

The nature of Mr. Stapley's injuries resulting from the 
    motor vehicle accident of May 20, 2000 include:

a.         
    myofascial pain syndrome, more commonly labelled "whiplash", affecting 
    his neck.

b.         
    strain of the ligaments along the back of his 4th and 5th vertebrae in the 
    thoracic region (T4 ‑ T5 posterior interspinous ligamentous 
    strain).

c.         
    aggravation of right sided thoracic outlet syndrome; resolved surgically with 
    resection of his right first rib.

d.         
    chronic pain syndrome.

Dr. Hillis' 
    prognosis was described, in part, as follows:

With respect to prognosis it is important to reflect that 
    at this time it is more than three years since the motor vehicle accident.  
    Mr. Stapley has had significant rehabilitation efforts through massage 
    therapy, physiotherapy, surgical intervention, various medications, and continued 
    work activities.  In my opinion the following symptoms are therefore likely 
    to be permanent in nature, causing permanent partial disability:

a.         
    mid back pain

b.         
    shoulder blade pain

c.         
    headaches

. . .

The likelihood of further problems or disabilities arising 
    in the future as a direct consequence of these injuries relate mainly to the 
    quality of life of Mr. Stapley.  In particular his chronic pain renders 
    him more at risk for psychological stress or even depression.  His inability 
    to fully participate in recreational and work activities that he was capable 
    of before the accident certainly lead to the psychological distress.  Finally, 
    potential for side effects from ongoing use of pain killers or muscle relaxant 
    medication must be considered as well.

[25]

Dr. Hillis noted the wide range of activities Mr. Stapley 
    is expected to undertake at the ranch as part of his employment.  Although 
    Mr. Stapley remains able, in Dr. Hillis' assessment, to perform 
    the work expected of him, "he does so at the expense of finishing his 
    workshift in considerable pain   [leaving] him unable to participate in any 
    further activities of daily living or recreational ventures when he returns 
    home."

[26]

Dr. Duncan Laidlow, a physical medicine and rehabilitation specialist, 
    provided a report dated November 3, 2003, which largely echoes the conclusions 
    of Dr. Hillis.  Like Dr. Hillis, Dr. Laidlow is of the view 
    that Mr. Stapley's pain will not significantly improve.  Dr. Laidlow 
    concluded that Mr. Stapley had problems with a musculoligamentous strain 
    to the cervical and thoracic spine and a thoracic outlet syndrome that had 
    resolved.  He stated:

With regard to the musculoligamentous strain, this man developed 
    significant pain in the neck and mid back fairly shortly after the accident.  
    Subsequent investigations have shown no evidence of any bony injury or disc 
    injury.  He has, however, continued to have ongoing problems with muscle tenderness 
    and tightness in the neck and mid back area.  Over the course of time he has 
    tried to keep things active, in the course of his work as a mechanic.  The 
    therapy tends to be more modality oriented and acupuncture oriented.  He did 
    show some improvement over what he was initially but over the course of time 
    he has continued to have ongoing neck pain and back pain.  There are days 
    when it is worse than others but he continues to have symptoms, nonetheless.  
    Given the fact that he has continued to have symptoms this long after the 
    accident, it is likely that he will continue to have some ongoing symptoms 
    in the future.

[27]

Dr. Laidlow did not foresee escalating physical difficulties for 
    Mr. Stapley, but recognized that Mr. Stapley will not be able to 
    carry on his employment at the ranch as before.  As Dr. Laidlow noted:

At this point in time he is capable of carrying out the 
    work of a mechanic but does not tolerate the jarring and vibration that goes 
    in operating a tractor, in addition to the heavy mechanic job.  This tractor 
    work used to serve as a form of overtime for him and he was involved in doing 
    it during planting and harvesting seasons.  At this time, when he tries to 
    do this, his pain is greatly worsened and as such he cannot do it.  I do believe 
    that he will be able to carry on as a mechanic in the fashion that he has 
    up until now but I would suspect that he will not improve to the point where 
    he would tolerate the jarring and high vibration that goes with operating 
    a tractor in the way that he did before.  I do not believe that there is anything 
    that is likely to deteriorate as a result of this musculoligamentous strain 
    so I would anticipate that if he is able to do his job at the present time, 
    to his employers satisfaction, he will continue to be able to do that.  Given 
    the fact that this has been his work for many years, he really is not very 
    well set out to look at other work.  I do not believe he is causing himself 
    harm by doing the work he does, which he enjoys.

[28]

Thus, from a medical perspective, Mr. Stapley's medical condition 
    seems to have plateaued.  There seems little doubt that he will continue to 
    experience ongoing pain and discomfort for the remainder of his life.

[29]

Notwithstanding Dr. Hillis' prognosis that Mr. Stapley has 
    a permanent partial disability and chronic pain, the evidence before the jury 
    also established that Mr. Stapley is able to continue to work as a mechanic 
    on the ranch.  He is regarded as a valued employee and is keeping up with 
    his work.  He no longer performs field work but, as Dr. Laidlow observed, 
    that was a form of overtime work and did not form part of his regular duties.

[30]

As well, he has continued to actively participate in recreational pursuits.  
    Since the accident, Mr. Stapley continues to play slo-pitch softball.  
    His position has changed from left field to the pitching mound.  He resumed 
    curling in the fall of 2003 (having last played in the early 1990s).  He plays 
    third and can play the entire game.  He participated in a bonspiel three weeks 
    before the trial.  He can buck 10 to 15 blocks of firewood.  He 
    continues to play ice hockey.  He testified that, "I'm not bad for two 
    periods, and in the third period then I start getting sorer and sorer and 
    I'll miss a couple of shifts here and there or don't even go out in the third 
    period sometimes."  Mrs. Stapley said that he "doesn't go into 
    the corners anymore" when playing hockey.  He fishes and boats, but not 
    as often as before the accident.  He golfs, but with pain.  He continues to 
    hunt, but his friends say that he is more of a hindrance than a help.

[31]

However, the unique and central loss to Mr. Stapley is the potential 
    loss of his employment on the ranch and the concomitant loss of the lifestyle 
    that living on the ranch provides.

[32]

As can be seen from the medical evidence reviewed above, the physicians 
    did not state that Mr. Stapley will be unemployed by reason of his ongoing 
    pain.  Indeed, both Drs. Laidlow and Hillis believed that he would continue 
    to be able to do the work he has always done and which he enjoys.  In addition, 
    Dr. Hillis believed that, with modifications to his work regime as a 
    mechanic, Mr. Stapley would be able to receive increased enjoyment from 
    his recreational pursuits.

[33]

However, the jury also heard compelling evidence from Mr. Stapley 
    and his wife as to his ability to continue working on the ranch.

Mr. Stapley 
    testified:






Q.:


What does the future hold for you as far as your work 
          goes?






A.:


To tell you the truth, I don't know.






Q.:


Well --






A.:


And I just don't know if I'm going to be able to last 
          very much longer, or Ted's going to come up to the point where my production 
          is down and they're not getting what they want out of me, then I'll 
          probably be let go; a whole different bunch of scenarios.  But I know 
          one thing, I just -- the way I've been going on the last couple of years, 
          I just don't know how much longer I'll be able to do it.






Q.:


Tell us what it is that raises that doubt in your mind 
          about "how much longer I can do it"?  What's going on that's 
          creating that concern?






A.:


Well, I'm a person who's always given 110 percent, 
          it didn't matter what I've done, and I don't like giving less than 110 percent.  
          And I know at the ranch I'm giving way less than 110 percent what 
          I done before.  And like I say, every day waking up in pain and going 
          home in pain and not spending time with my family and not being able 
          to do anything like I used to do it is starting to work on me quite 
          a bit.






. . .






Q.:


Forgetting for a moment about Ted Osborn and the ranch 
          and the possibility that they may lay you off, just ignoring that for 
          a moment, how much longer are you going to carry on working at the ranch?






A.:


I really couldn't tell you for sure, but I don't think 
          it would be too much longer, in the near future that I'm just going 
          to have enough and have to quit.






Q.:


What are you going to have to quit?  What is it that's 
          going to push you over that point?






A.:


Just getting to the point where the pain's never going 
          to go away and I've got to try and deal with it.  But it's just getting 
          that everything I do is in pain, and it's just not worth it.






Q.:


Okay.  Now, you've used the term "near future" 
          and I -- none of us can predict the future, but, you know, are you able 
          to give us any idea about how long you can hang in?






A.:


The way things are going the last little 
          while, I'd say maybe two years if I'm lucky.



Mrs. Stapley 
    testified:






Q.:


Okay.  What does the future hold for you in terms of 
          -- do you think that's on the ranch?






A.:


I don't believe he can.






Q.:


Why not?






A.:


I told you that we -- I was able to get him to come 
          and spend some time out at the lake with me.  I told you that I was 
          able to just, you know, suggest that he stay on an extra couple of days 
          and he did it.  He has been taking more time off work and he's come 
          to realize that no matter what he's doing, whether he continues with 
          his physio and he's taking all these stupid drugs and he's doing everything 
          he's been told to do, he's not getting any better.

And it doesn't matter how proud or strong he thinks 
          he is, he -- he knows that he's probably not going to be there much 
          longer.  And I don't -- I don't see any business keeping a man on who's 
          not able to fully do the work that he's been hired to do, no matter 
          how loyal they are or how long he's been there.






Q.:


Do you have any idea what -- what he might do as an 
          alternate to the ranch?






A.:


I have -- I have no idea.  He's -- neither one of us 
          is -- up until this summer, I didn't even consider it.  I -- we just 
          always assumed that that's where we would be.  And if we chose to go 
          somewhere, it's something we'd do as a family and -- you know, something 
          that we wanted to do.  I don't know how much longer he has that choice.






Q.:


So how does the future look today to you?






A.:


I have no idea.  I don't know what we're 
          going to do.



[36]

It is significant that, among the other heads of damage, the jury awarded 
    Mr. Stapley $305,000 for loss of future income earning capacity.

[37]

The evidence was that Mr. Stapley earned $12 per hour.  His 
    total income for income tax years 1999, 2000, 2001 and 2002 was, respectively:  
    $38,828; $36,601; $38,706; and $34,639.  The average income over the period 
    was $37,194.  An economist's report was tendered in evidence to, in part, 
    assist the jury in assessing Mr. Stapley's future loss of income.  Although 
    it is impossible to know how or if the jury made use of the report, the $305,000 
    amount awarded closely approximates the income loss multiplier that assumes 
    Mr. Stapley's loss of income will commence in 2007 when he will be 54 
    ($310,000).

[38]

For our purposes, however, the significance lies with the fact that 
    it is obvious that the jury must have accepted that Mr. Stapley would, 
    contrary to the belief held by the physicians, be forced, by reason of his 
    injuries, to leave his employment at the ranch at some time in the near future.  
    This must also mean that the jury accepted that, with that loss of employment, 
    Mr. Stapley would also lose the lifestyle he had enjoyed for more than 
    25 years.

[39]

The appellant concedes that the decision of this Court in
Boyd 
    v. Harris
(2004), 237 D.L.R. (4th) 193 at para. 5, 2004 BCCA 
    146, accurately summarizes the process of appellate review of jury awards 
    of damages.  In
Boyd
, Smith J.A., speaking for the Court, 
    reviewed the recent authorities and the historical development of the comparative 
    test that "this Court should not interfere with a jury award of damages
unless the award falls substantially beyond the upper or lower range of 
    awards of damages set by trial judges in the same class of case
" 
    [emphasis added].

[40]

Smith J.A. acknowledged that "[t]he difficult problem is 
    how to identify the extent of permissible deviation from the conventional 
    range of awards" (at para. 12).  He took guidance from the decision 
    in
Foreman v. Foster
(2001), 84 B.C.L.R. (3d) 184 at para. 32, 
    2001 BCCA 26, where Lambert J.A., speaking for the majority, said:

[32]      This Court cannot interfere with a jury award merely because 
    it is inordinately high or inordinately low, but only where it is "wholly 
    out of all proportion" in that "the disparity between the figure 
    at which they have arrived, and any figure at which could properly have arrived 
    must ... be even wider than when the figure has been assessed by a judge sitting 
    alone."  (See
Nance v. B.C. Electric Railway Co.
, [1951] A.C. 
    601 at 613-4, per Viscount Simon.)  Among the reasons for this Court's 
    reluctance to interfere with a jury award, perhaps the most important, is 
    that we do not know the findings of credibility or of other facts which the 
    jury may have reached on the way to their assessment.  So the fact 
    that the award may seem to this Court to be very much too high or very much 
    too low will not be sufficient for this Court to change an award made by a 
    jury even where it might be sufficient to change an award made by a judge 
    alone.  So it would be a rare case, indeed, where a jury award could 
    be successfully appealed to this Court in order to make it consistent with 
    awards in like cases.  (See
Johns v. Thompson Horse Van Lines
(1984), 58 B.C.L.R. 273 (B.C.C.A.).

[41]

However, deference to the jury must be balanced against the need for 
    predictability.  As Smith J.A. held in
Boyd
, at para. 11:

[11]      On the other hand, while great deference must be afforded to 
    jury awards, appellate courts have a responsibility to moderate clearly anomalous 
    awards in order to promote a reasonable degree of fairness and uniformity 
    in the treatment of similarly-situated plaintiffs.  As well, outlier awards, 
    if not adjusted, could lead to a perception that the judicial system operates 
    like a lottery and to a consequent undermining of public confidence in the 
    courts.

[42]

The appellant initially argued that, in addition to the principles 
    outlined in
Boyd
, appellate review must also be consistent with 
    the guidelines for the 'upper limit' for non-pecuniary damages established 
    by the Supreme Court of Canada in
Andrews v. Grand & Toy Alberta 
    Ltd.
, [1978] 2 S.C.R. 229, 83 D.L.R. (3d) 452;
Thornton v. Board 
    of School Trustees of School District No. 57 (Prince George)
, 
    [1978] 2 S.C.R. 267, 83 D.L.R. (3d) 480; and
Arnold v. Teno
, 
    [1978] 2 S.C.R. 287, 83 D.L.R. (3d) 609 (collectively, the "Trilogy").  
    The appellant suggested that it was open to this Court to consider whether 
    an award approaching the upper limit is fair in circumstances where a given 
    plaintiff has not suffered injuries as serious as the plaintiffs in the Trilogy.

[43]

The appellant sensibly resiled from that position at the hearing of 
    the appeal.  The authorities cited in
Boyd
at para. 29 
    negate the proposition that it is proper to compare injuries of a particular 
    plaintiff to those of the plaintiffs in the Trilogy:  see
Lindal v. 
    Lindal
, [1981] 2 S.C.R. 629, 129 D.L.R. (3d) 263;
Penso v. Solowan
, 
    [1982] 4 W.W.R. 385, 35 B.C.L.R. 250 (C.A.);
Black v. Lemon
(1983), 48 B.C.L.R. 145, [1983] B.C.J. No. 1389 (C.A.) (QL);
Bracchi 
    v. Horsland
(1983), 147 D.L.R. (3d) 182, 44 B.C.L.R. 100 (C.A.); and
Leischner v. West Kootenay Power & Light Co. Ltd.
(1986), 
    24 D.L.R. (4th) 641, 70 B.C.L.R. 147 (C.A.), a decision of a five-judge panel 
    of this Court.

[44]

Thus, we are left to apply the so-called "horizontal" comparative 
    approach outlined in
Boyd
at para. 41:

[41]      Our first task is to determine whether the decisions cited by 
    the appellant are reasonably comparable to this case and whether they suggest 
    a range of acceptable awards.  Then, we must determine whether this award 
    is within that range and, if not, whether it falls so substantially outside 
    the range that it must be adjusted.

[45]

Before embarking on that task, I think it is instructive to reiterate 
    the underlying purpose of non-pecuniary damages.  Much, of course, has been 
    said about this topic.  However, given the not-infrequent inclination by lawyers 
    and judges to compare only injuries, the following passage from
Lindal 
    v. Lindal
, supra
, at 637 is a helpful reminder:

Thus
the amount of an award for non-pecuniary damage should 
    not depend alone upon the seriousness of the injury but upon its ability to 
    ameliorate the condition of the victim considering his or her particular situation
.  
    It therefore will not follow that in considering what part of the maximum 
    should be awarded the gravity of the injury alone will be determinative.
An appreciation of the individual's loss is the key and the "need 
    for solace will not necessarily correlate with the seriousness of the injury
" 
    (Cooper-Stephenson and Saunders,
Personal Injury Damages in Canada
(1981), at p. 373).  In dealing with an award of this nature it will be impossible 
    to develop a "tariff".
An award will vary in each case "to 
    meet the specific circumstances of the individual case
" (
Thornton
at p. 284 of S.C.R.).

[Emphasis added.]

[46]

The inexhaustive list of common factors cited in
Boyd
that influence an award of non-pecuniary damages includes:

(a)        age of the plaintiff;

(b)        nature of the injury;

(c)        severity and duration of pain;

(d)        disability;

(e)        emotional suffering; and

(f)         loss or impairment of life;

I would add the following factors, although they may 
    arguably be subsumed in the above list:

(g)        impairment of family, marital and 
    social relationships;

(h)        impairment of physical and mental 
    abilities;

(i)         loss of lifestyle; and

(j)         
    the plaintiff's stoicism (as a factor that should not, generally speaking, 
    penalize the plaintiff:
Giang v. Clayton
, [2005] B.C.J. No. 163 
    (QL), 2005 BCCA 54).

[47]

The cases cited to us by the appellant and the respondent are summarized 
    below.  I have approximated the awards in those cases to 2004 dollars 
    to correspond to the award granted in the case at bar at the time the jury 
    made the award.

[48]

This was a trial by judge alone.  Ms. Mowat was awarded $50,000 
    in non-pecuniary damages, which is equivalent to $51,000 in 2004 dollars.

[49]

Ms. Mowats age is not given in the reasons for judgment, although 
    reference is made to her completing teaching qualifications in 1999 and moving 
    from her parents home in 2000.  From this I would infer that she is significantly 
    younger than Mr. Stapley.

[50]

Ms. Mowat suffered flexion/extension injuries to the cervical 
    spine as result of a motor vehicle accident.  She was later diagnosed with 
    mild post‑traumatic thoracic outlet syndrome.  She suffered from headaches, 
    some numbness of the extremities and tongue, and back pain.  She did not require 
    surgery for her thoracic outlet syndrome.

[51]

Ms. Mowat suffered emotional problems that had multiple sources, 
    including the injuries she suffered.  Melnick J. found Ms. Mowat 
    to have demonstrated a concern for tactical and financial advantage rather 
    than exploring reasonable avenues to recovery.  However, Melnick J. 
    did not find the failure to mitigate affected the bottom line of her entitlement 
    to damages in a quantifiable way.  He also relied on expert evidence that 
    suggested that the prognosis was good for Ms. Mowats symptoms to improve 
    and for her to resume full-time employment as a teacher if she were to apply 
    herself to her own recovery.

[52]

This was a trial by judge alone.  Mr. Dembowski was awarded $60,000 
    in non-pecuniary damages, which is equivalent to $69,000 in 2004 dollars.

[53]

Mr. Dembowski was 30 years old at the time of his accident.  
    His initial injuries were more severe than Mr. Stapleys and consisted 
    of bruising, inflammation of the kidneys, haematuria, a fractured vertebra, 
    and a fistula-in-ano.  He developed numbness and tingling in the arms a year 
    later and was diagnosed with thoracic outlet syndrome.  His prognosis for 
    recovery from thoracic outlet syndrome was poor, but his condition was not 
    considered serious enough to warrant surgery.  He had only intermittent lower 
    back pain as a result of his other injuries.

[54]

Williamson J. found this to be a mild to moderate case of thoracic 
    outlet syndrome which did not interfere with Mr. Dembowski's ability 
    to work long hours, but which did interfere with his family and social life.


[55]

This was a trial by judge alone.  Ms. Smyth was awarded general 
    damages of $50,000, which is equivalent to $56,500 in 2004 dollars.

[56]

There was no age given for Ms. Smyth in the reasons for judgment 
    of Quijano J.  As a result of a motor vehicle accident, Ms. Smyth 
    suffered (at para. 50):

1.         Moderately severe temporomandibular joint 
    injury with associated migraine headaches.

2.         Soft tissue injury to the neck and left shoulder 
    area.

3.         Thoracic Outlet Syndrome.

[57]

Ms. Smyth suffered from a long list of complaints before the accident 
    and did not follow her physicians advice to return to a more normal lifestyle.

[58]

There is no account in the reasons for judgment of impacts to Ms. Smyths 
    social or recreational life.

[59]

This was a trial by judge alone.  Ms. Heartt was awarded non-pecuniary 
    damages of $60,000, which is equivalent to $66,000 in 2004 dollars.  
    Ms. Heartt argued at trial that the appropriate range was $45,000 to 
    $75,000.

[60]

Ms. Heartt was 25 years old at the time of the accident.  
    At the time of trial, she continued to suffer from chronic pain as a result 
    of the accident.  She had been diagnosed with thoracic outlet syndrome, but 
    did not require surgery.  Her ability to interact with her children and enjoy 
    recreational activities was compromised.  She was unlikely to return to her 
    pre-accident condition despite following the treatment regimes recommended 
    by her doctors.

[61]

The trial judge considered that Ms. Heartt made valiant efforts 
    to engage in normal activities with limited success.  Dorgan J. awarded 
    non-pecuniary damages at the higher end of the scale suggested to the court 
    by Ms. Heartt.

[62]

This was a trial by judge alone.  Mr. Letourneau was awarded non-pecuniary 
    damages of $40,000, which is equivalent to $43,000 in 2004 dollars, in 
    the Supreme Court decision, the reasons for which are found at 2001 BCSC 1519.  
    Mr. Letourneau had asked for non-pecuniary damages in the range of $50,000 
    and $60,000.  Non-pecuniary damages were not in issue on the appeal.

[63]

At the time of trial, Mr. Letourneau experienced intermittent 
    neck, shoulder and back pain that limited his recreational activities and 
    sapped his energy levels.  He still worked full time, but had abandoned plans 
    to start his own business.


[64]

This was a trial by judge alone.  Mrs. Schellak was awarded non-pecuniary 
    damages of $80,000, which is equivalent to $85,500 in 2004 dollars.  
    Mrs. Schellak had asked that damages be assessed in the range of $75,000 
    to $110,000.

[65]

Mrs. Schellak was 50 years old at the time of the trial.  
    She experienced chronic pain, shaking and numbness as result of soft tissue 
    injuries sustained in a motor vehicle accident.  The symptoms waxed and waned.  
    The chronic pain resulted in cognitive difficulties including trouble concentrating 
    and memory loss.  Mrs. Schellak made several concerted efforts to return 
    to work, but they were unsuccessful.  She became addicted to the pain-killers 
    she had been prescribed to help her control her pain.  Mrs. Schellak 
    described the inability to return to her career as devastating to her.  
    The expert evidence tendered in the case suggested, and Martinson J. 
    noted, that there was little objective confirmation of Mrs. Schellaks 
    injuries.

[66]

This was a trial by judge alone.  Mr. Munro was awarded non-pecuniary 
    damages of $60,000, which is equivalent to $100,000 in 2004 dollars.

[67]

Mr. Munro was 71 years old at the time of the trial.  He 
    had suffered a badly broken wrist and ankle in a motor vehicle accident.  
    He was left with considerable disability and pain in the wrist and ankle and 
    the wrist was deformed.  The accident also exacerbated an existing rheumatoid 
    arthritis condition.  Low J. (as he then was) found that the life of 
    Mr. Munro and his wife had been drastically altered by the accident.  
    He had limited ability to partake in his usual recreation activities after 
    the accident.

Of 
    some interest in the instant case, Low J. noted at para. 29:

[29]      The 
    defendants have not suggested that Mr. and Mrs. Munro should give up 
    their home.  That requirement would be an unreasonable demand upon them.  
    They are entitled to enjoy the surroundings which they chose and improved 
    for themselves.

[69]

In addition to non-pecuniary damages, Mr. Munro received a considerable 
    future care award and special damages that enabled him to purchase the boat 
    accessories he required to resume fishing, an activity he had greatly enjoyed 
    before the accident.

[70]

This was a trial by judge alone.  Ms. Nuttall was awarded non-pecuniary 
    damages of $40,000, which is equivalent to $43,000 in 2004 dollars.

[71]

Ms. Nuttall was the victim of a slip and fall accident.  She was 
    60 years old at that time.  She suffered injuries to her knee that prevented 
    her from working in the capacity to which she was accustomed.  In
obiter
, 
    at para. 50, McCartney J. stated that the upper limit of non-pecuniary 
    damages for a knee replacement where the persons whole way of life is permanently 
    disrupted is $75,000.  This conclusion is inconsistent with British Columbia 
    law insofar as it sets tariff-like limits based on the nature of the injury.

[72]

McCartney J. referenced his conclusion to
Farrell v. White 
    Rock Players Club
, [1997] B.C.J. No. 507 (S.C.) (QL).  In that 
    case, however, there was only the potential for knee replacement surgery in 
    the future.  Ms. Farrell was limited in her recreational activities and 
    had to take on a more sedentary job as a result of her injuries.

[73]

This was a trial by judge alone.  Mr. Corkum was awarded non-pecuniary 
    damages of $60,000, which is equivalent to $74,000 in 2004 dollars.

[74]

Mr. Corkum, a landowner, logger, sawyer, farmer and businessman, 
    suffered whiplash as a result of a motor vehicle accident.  He was 53 years 
    old at the time of the accident.

[75]

Mr. Corkums life revolved around his work.  The whiplash injury 
    had serious physical, emotional and psychological implications.  He was significantly 
    disabled.  He was going to be forced to sell much of his land.  However, he 
    did not engage in many recreational activities before the accident.

[76]

This was an appeal of a decision of a trial judge.  An award of non-pecuniary 
    damages of $40,000, which is equivalent to $51,000 in 2004 dollars, was 
    upheld on appeal.

[77]

Mrs. Kumlea suffered a severe break of her right wrist that resulted 
    in pain, loss of function and deformation.  She was no longer able to assist 
    her husband in pursuing the rural and self-sufficient way of life they formerly 
    enjoyed together.  Mrs. Kumleas age is not readily apparent from the 
    decision.

[78]

This was a trial by judge alone.  Mrs. Meyer was awarded non-pecuniary 
    damages of $30,000, which is equivalent to $36,000 in 2004 dollars.

[79]

Mrs. Meyer was 69 years old at the time of the trial.  She 
    had received injuries as a result of two motor vehicle accidents:  the first 
    in 1990; and the second in 1993.  She suffered injuries to her spine that 
    resulted in long‑term pain and disability.  There is little information 
    about her change in lifestyle from pre- to post-accident.  Much of her time, 
    it seems, was taken up before the accident working in partnership with her 
    husband operating a group home for the developmentally disabled.

[80]

This was a trial by judge alone.  Mr. Baker was awarded non-pecuniary 
    damages of $85,000, which is equivalent to $99,000 in 2004 dollars.

[81]

Mr. Baker was 34 years old at the time of the trial.  He 
    had suffered serious injuries to his left knee and foot in a motor vehicle 
    accident.  He was a highly regarded carver.  The injuries he sustained made 
    it difficult for him to sit for extended periods and so reduced his carving 
    output.  He experienced pain, his range of activities had been reduced and 
    his leg had been disfigured.  Future degeneration was likely.  Mr. Baker 
    had lived on the Squamish reserve all of his life and planned to continue 
    to do so.  While carving had been his whole life prior to the accident, 
    he was limited to recreational carving after the accident.

[82]

This was a decision by the Supreme Court of Canada upholding the decision 
    of this Court to reduce the trial judge's award of non-pecuniary damages from 
    $135,000 to $100,000.  The final award was the equivalent of $220,000 in 2004 
    dollars.  The award was initially made four months after the decisions in 
    the Trilogy and the Supreme Court refused to adjust the cap for inflation.

[83]

Mr. Lindal suffered extensive brain damage as a result of a motor 
    vehicle accident.  His injuries caused severe physical and mental impairment 
    including serious speech and mobility problems.  Mr. Lindals injuries 
    also resulted in personal and emotional disorders, leaving him extremely depressed 
    with suicidal tendencies.

[84]

This was an appeal of a jury damage award for non-pecuniary damages 
    of $200,000, which is equivalent to $
214,000
in 2004 dollars.  This Court upheld the award.

[85]

Ms. Alden was injured in a series of four motor vehicle accidents 
    over a span of five years.  She was 17 at the time of the first accident.  
    Ms. Alden suffered soft tissue injuries as a result of the accidents 
    that developed into chronic pain syndrome and serious depression.  There was 
    conflicting evidence over the extent of her injuries, resulting disabilities, 
    and prognosis for recovery.  She was still able to run competitively as she 
    had before the accidents, but was unable to work in real estate because of 
    the long hours and her apprehension about driving.  There was evidence that 
    Ms. Alden was motivated in her attempts at recovery.

[86]

This was an appeal of a jury damage award for non-pecuniary damages 
    of $225,000, which was equivalent to $
234,000
in 2004 dollars.  This Court upheld the award.

[87]

Mr. Boyd was 36 years old at the time of the accident.  He suffered 
    injuries to his spinal cord.  These injuries caused pain and mild disability 
    and could potentially lead to degeneration of the spinal cord and other complications.  
    He could no longer engage in physical activities that he previously enjoyed, 
    could no longer play guitar as frequently as he used to, and had difficulty 
    with basic tasks such as dressing himself and opening jars.

[88]

This was an appeal of a jury award of $362,000 for non-pecuniary damages.  
    The award was reduced by the trial judge to the then-present value of the 
    Trilogy cap of $281,000.  Both parties on appeal agreed that the award was 
    excessive.  This Court further reduced the award to $200,000, an amount that 
    the plaintiff agreed was reasonable.

[89]

Ms. Dilello was 19 years old at the time of the accident.  
    She suffered significant spinal injuries.  Finch C.J.B.C. summarized 
    her symptoms as follows at para. 11:

[11]      The plaintiff has experienced headaches daily, neck pain, emotional 
    lability, depression, fatigue, anxiety, altered sensation in her hands, upper 
    limb weakness, increased reflexes, scalp hypersensitivity, temperature sensation, 
    decreased manual dexterity, cognitive deficits and memory difficulties, dizziness, 
    and low back pain.  Some consequences are permanent, and others may improve 
    over time.  Her vertebral joint fractures and facet joint injuries will 
    cause degeneration within five to ten years, resulting in arthritis and increased 
    pain that will limit her neck movement.

The 
    injuries were characterized as resulting in mild, long‑term disabilities.

[90]

The specific injuries and impacts are less instructive than is the 
    Courts overall approach to the consideration of a jury award for non-pecuniary 
    damages.  Finch C.J.B.C. said at para. 49:

[49]      Non-pecuniary awards are inherently arbitrary and, because of 
    this, the jury members subjective appreciation of the plaintiffs pain, suffering 
    and loss of amenities is not necessarily wrong if the award does not fall 
    into the range of awards that have been made by trial judges in similar cases.

[91]

This was an appeal of a jury award of $575,000 for non-pecuniary damages.  
    The award was reduced by the trial judge to the then-present value of the 
    Trilogy cap of $281,000.  This Court further reduced the award to $275,000, 
    consisting of $200,000 for pain and suffering and $75,000 for aggravated damages.  
    The pain and suffering component has a value of $205,000 in 2004 dollars.

[92]

Mr. Bob was gravely injured in a carjacking incident in which 
    he was dragged under the front tire of his own van for one city block.  He 
    was 50 years old at the time of the incident.  He suffered chronic pain 
    and disfigurement as a result of his injuries; lost the ability to ride horses, 
    which was his primary source of recreation since childhood; and, was no longer 
    able to provide for his family, which is what gave his life a sense of purpose.

[93]

This was an appeal from a jury award of $950,000 in non-pecuniary damages.  
    The jury award was reduced to the then-present value of the Trilogy cap, $292,823, 
    by the trial judge.  This Court further reduced the non-pecuniary damage award 
    to $200,000.  The appellant suggested that the appropriate quantum was $110,000.  
    The respondent, Ms. Meyers, argued that the jury made no palpable or 
    overriding error that justified further reduction of the award.

[94]

Ms. Meyers was 43 years of age at the time of trial.  She 
    and her husband operated a landscaping business and a video game rental business 
    together before her accident.

[95]

Ms. Meyers was involved in a multiple vehicle accident that ultimately 
    resulted in myofascial injuries and fibromyalgia.  The injuries were described 
    by this Court in its reasons as have "crippling effects on her" 
    (at para. 11).  Ms. Meyers and her husband separated shortly after 
    her accident.  She blamed the separation in part on her injuries and resulting 
    emotional effects.  Before she was injured Ms. Meyers was physically 
    active and enjoyed a wide range of sports and recreational activities in which 
    she was no longer able to participate.  Although she was still involved in 
    a landscaping venture in a reduced capacity at the time of trial, she did 
    not believe she would be able to continue working in that industry as a result 
    of her injuries.

[96]

As I have noted at para. 39, the comparative approach suggested 
    in
Boyd
is that this Court should not interfere with a jury 
    award of damages unless the award falls substantially outside the upper or 
    lower range of awards set by
judges
in comparable cases.

[97]

The cases provided by the appellant are all from trial judge decisions 
    in somewhat comparable cases.  As can be seen, none of the cases reveal circumstances 
    identical to Mr. Stapley.  However, there will rarely be such identical 
    comparators and the best that can be expected is a revelation of rough similarity 
    of injuries and their consequent impact on the plaintiffs.  It is doubtful 
    that identical comparator cases can ever be produced.  All the
Boyd
analysis calls for is "similarly situated" plaintiffs in order for 
    there to be a degree of fairness in the award of damages as between plaintiffs 
    who have suffered similar injuries and similar losses.

[98]

The appellant's cases generally disclose plaintiffs who, like Mr. Stapley, 
    suffered a mild to moderate whiplash injury and who, as a result, lost a degree 
    of enjoyment of life's amenities.  The range suggested by the appellant's 
    decisions is from $36,000 to $100,000.

[99]

The respondent has, with the exception of
Lindal
, provided 
    us with appellate decisions that have reviewed juries' awards of damages.  
    Of those, only the awards in
Alden v. Spooner
and
Boyd
were not modified by this Court.  In my opinion, the decisions featuring jury 
    awards are of limited assistance in determining the appropriate comparator 
    for an acceptable award in this case.  First, the decisions (with the exception 
    of
Lindal
,
Alden
and
Boyd
) dealt 
    with substantial moderations of jury awards and are thus not truly representative 
    of the jury's view in the particular case.  Second, the injuries and consequent 
    losses experienced by the plaintiffs in those cases were generally more serious 
    than those experienced by Mr. Stapley.

[100]

Following the approach outlined in
Boyd
, the conventional 
    decisions cited to us by the appellant that seem to most closely approximate 
    Mr. Stapley's non-pecuniary loss are
Heartt v. Royal
,
Schellak 
    v. Barr and Duplessis
,
Munro v. Faircrest
and, perhaps 
    most particularly,
Corkum v. Sawatsky
.  They disclose a range 
    from $66,000 to $100,000.

[101]

However, none of the cases provided to us by counsel have as part of 
    their factual matrix the unique position that Mr. Stapley enjoyed for 
    25 years on the ranch and the jury's evident acceptance that he would 
    lose that employment and all the tangible and intangible benefits of his life 
    on the ranch.  It was, for Mr. Stapley, far more than simply a job and 
    a means of supporting his family; and those are traditionally regarded as 
    essential components of self-worth and emotional well-being:
Reference 
    Re Public Service Employee Relations Act (Alberta)
, [1987] 1 S.C.R. 
    313, 3 W.W.R. 577 (S.C.C.).

[102]

Mr. Stapley faces the loss of his long-term employment and the 
    attendant loss of his home, community and chosen lifestyle.  The depth of 
    that loss was poignantly described by Mr. Stapley and his wife.  Although 
    Mr. Stapley may not in fact lose his employment on the ranch, we must 
    accept the jury's evident finding of that eventuality.

[103]

It is clear that Mr. Stapley suffered some negative impacts in 
    all of the enumerated factors that are considered in an award of non-pecuniary 
    damages, including his physical well-being, work, home, relationships and 
    recreation.

[104]

The appellant concedes, and indeed it seems impossible to deny, that 
    the jury was most favourably impressed by Mr. Stapley.  The jury, drawn 
    from the local community in which Mr. Stapley lives, undoubtedly had 
    a keen perception and understanding of the loss that Mr. Stapley would 
    incur if forced, by reason of his injuries, from the Coldstream Ranch.  It 
    was open to the jury to conclude that Mr. Stapley's loss of employment 
    on the ranch and all that that entailed, coupled with the other impairments 
    he has and will continue to experience, constituted a profound loss, and generated 
    a substantial need for solace.

[105]

The appellant was critical of the respondent's counsel's use of the 
    word "catastrophic" in his description to the jury of Mr. Stapley's 
    loss.  Although another adjective might well have been used, I doubt that 
    the jury assigned to that adjective the legal significance that lawyers and 
    judges would attach to it.  Nevertheless, in layman's terms, the loss suffered 
    by Mr. Stapley might well be regarded as catastrophic.  I think that 
    must have resonated with the jury in the context of all of the considerable 
    body of evidence they had to consider.

[106]

We are obliged to consider Mr. Stapley's case in the most favourable 
    light reasonably possible.  As I have said, the jury evidently accepted that 
    Mr. Stapley would lose the way of life he and his family have enjoyed.  
    The jury's appreciation of that and Mr. Stapley's other losses need not 
    correlate with the seriousness of his injuries.  It need only reflect the 
    specifics of his particular circumstances.

[107]

The jury assessed Mr. Stapley's non-pecuniary damages award without 
    reference to other such awards:
Brisson v. Brisson
(2002), 213 D.L.R. (4th) 428, 2002 BCCA 279
.  
    However, we are obliged to consider whether the jury award in this case is 
    clearly anomalous in the context of other similarly situated plaintiffs.  
    It must be recognized that the jury accepted that Mr. Stapley would lose 
    the lifestyle afforded to him by reason of his employment on the ranch.  However, 
    that is only one component of his non-pecuniary award,
albeit
a significant 
    one.  It must also be recognized that Mr. Stapley continues to work and 
    is capable of supporting his family, a matter that means much to him.  Furthermore, 
    he is able to enjoy recreational pursuits and is not, as with some other plaintiffs 
    referred to above, incapacitated in that regard.

[108]

If, as Smith J.A. noted in
Boyd
, non-pecuniary awards 
    should reflect a reasonable degree of fairness between similarly situated 
    plaintiffs, then the jury's award in this case must, in my opinion, be moderated.

[109]

I accept that the $100,000 non-pecuniary damage award made in
Munro 
    v. Faircrest
represents the high end of conventional awards for a 
    somewhat similarly situated plaintiff.  However, as I have noted, Mr. Stapley's 
    unique loss deserves to be compensated.  In my view, that loss must be reasonably 
    balanced with the other impairments (and relative abilities) that Mr. Stapley 
    has and will experience.  The loss of his work and lifestyle on the ranch, 
    while not catastrophic in the legal sense of the term, are nevertheless very 
    significant.

[110]

In other words, Mr. Stapley is able to work, support his family, 
    and participate in recreational activities.  The chronic pain he experiences 
    has not and, according to the medical evidence, will not in the future preclude 
    those activities.  In ordinary circumstances, an award of non-pecuniary damages 
    for those losses would not exceed $100,000.

[111]

What, then, is reasonable compensation for the additional potential 
    loss of lifestyle?  In my opinion, it cannot reasonably exceed an additional 
    $75,000.  In saying this, I am mindful of the difficulty in ascribing to Mr. Stapley's 
    loss an amount that will provide solace to him for that loss.  However, I 
    am driven to conclude that the jury award of $275,000, which represents additional 
    compensation of $175,000 above the highest conventional award for a similarly 
    situated plaintiff is clearly anomalous and a wholly erroneous estimate of 
    Mr. Stapley's loss.

[112]

In my view, based on the evidence before the jury and having particular 
    deference to the jury's assessment of Mr. Stapley's loss, a reasonable 
    award for non-pecuniary damages at the highest level would be $175,000.

[113]

I would therefore allow the appeal and substitute an award of non-pecuniary 
    damages of $175,000.

The 
    Honourable Madam Justice Kirkpatrick

I Agree:

The Honourable Mr. Justice Lowry

Reasons for Judgment of the Honourable Chief Justice Finch:

[114]

I have had the advantage of reading in draft form the reasons of Madam 
    Justice Kirkpatrick, and find myself, with respect, unable to agree in her 
    proposed disposition.

[115]

This is yet another appeal where the defence challenges a jurys award 
    for general damages for non-pecuniary losses as inordinately high, and a wholly 
    erroneous estimate of the appropriate compensation to provide the plaintiff 
    with substitute amenities for that which he has lost.  The appeal again presents 
    the issue raised in so many recent such appeals as to the standard by which 
    an award is to be judged inordinate, out of all proportion, or wholly erroneous.  
    Some of those cases are referred to in
Dilello v. Montgomery
, 
    [2005] B.C.J. No. 177 (QL), 2005 BCCA 56.

[116]

For many years, this Court has used the approach of comparing the award 
    under appeal with the awards made by judges when sitting alone, examining 
    the latter awards to see if a pattern or range could be determined for similar 
    cases.  This approach is exemplified by the judgment of this Court in
Cory 
    v. Marsh
(1993), 77 B.C.L.R. (2d) 248 (B.C.C.A.), and re-examined 
    more recently in
Boyd v. Harris
(2004), 24 B.C.L.R. (4th) 155, 
    2004 BCCA 146.

[117]

In my view, recent experience has shown that comparing jury awards 
    to those made by trial judges is no longer a useful exercise.  To begin with, 
    juries, unlike trial judges, do not give reasons for their verdicts.  It is 
    therefore impossible to know what facts the jury found as proven to support 
    their awards.  Consequently, it is impossible to compare the factual basis 
    of the jurys award with the facts found by trial judges in comparable cases.

[118]

Secondly, since 1978, when the Supreme Court of Canada limited awards 
    for general damages in the most serious cases to $100,000, all trial judges, 
    either consciously or unconsciously, will have had that upper limit in mind 
    when assessing damages in the cases before them.  (See
Dilello
, 
    supra
at paras. 23 to 26.)  While the $100,000 upper limit has been 
    adjusted for inflation over the years (to an amount now said to be approximately 
    $281,000 for the purposes of this case) that upper limit has not been adjusted 
    in any other way to reflect current community values.

[119]

That adjustment, historically, was supposed to be facilitated by reference 
    to jury awards, and the valuable corrective they were meant to provide.  
    (See
Cory v. Marsh
, supra
at para. 10, and the cases 
    there cited, and
Boyd v. Harris
, supra
at para. 42.)

[120]

In fact, the corrective effect of jury awards on awards made by judges 
    alone has been substantially, if not entirely, negated by the imposition of 
    the 1978 $100,000 limit.  Awards by judges alone do not reflect what juries 
    have awarded in recent cases.  To the contrary, to the extent judge alone 
    awards are used to test the reasonableness of a jurys award, the informative 
    process is reversed.  This Court is asked to accept that the jurys award 
    is wrong because it is too far outside the range established by trial judges; 
    whereas if jury awards were given their corrective function, the process would 
    be for judges to adjust their awards so that they would approximate what a 
    jury might give in a similar case.

[121]

Judging from the number of recent cases in this Court where the jurys 
    award is challenged as excessive, there is in my view a substantial basis 
    for believing that non-pecuniary awards by judges alone, which are inevitably 
    a reflection of the $100,000 upper limit, as adjusted for inflation, are now 
    in a number of cases significantly out of touch with community values as reflected 
    in jury awards.

[122]

That this is so can be amply demonstrated in this case by referring 
    to the authorities relied on by the appellant, and fully canvassed in my colleagues 
    reasons at paras. 48 to 81.  The appellant says these cases demonstrate 
    a range of general damages in similar cases of between $40,000 to $80,000.  
    On this basis, the defendant seeks a reduction in the award to an amount of 
    between $80,000 to $100,000.

[123]

For the reasons referred to above, I am not prepared to accede to this 
    submission.  The defendant issued the notice for trial by judge and jury.  
    It is, I believe, common knowledge at the bar, that this Court will almost 
    invariably defer to an award made by a jury when it is said to be too low.  
    In such a case the defendant can say  quite properly  that the jury must 
    not have believed the plaintiff, that the award for general damages reflects 
    the jurys view of the plaintiffs credibility, and that accordingly, this 
    Court should not intervene.  By opting for a jury trial, the defence may anticipate 
    an award that is within the range a judge alone would have made, or less; 
    but if the award is much higher than the range of judge alone awards, the 
    defence can come to this Court to seek a reduction.  It is a kind of win 
    win equation for the defence, and has the appearance of unfairness.

[124]

If then, the range of awards made by judges sitting alone is not 
    a proper basis for testing a jury award the question is, by what other standard 
    should the reasonableness of the jurys award be judged.

[125]

In this case, counsel for the appellant in oral submissions, expressly 
    disavowed the upper limit as a proper yardstick.  Counsel for the appellant 
    told us that the upper limit had no relevance in this case, and that this 
    Court should not try to scale the appropriate award to the upper limit.  He 
    then of course relied on the judge alone comparables, which I have already 
    said I do not find a helpful guide.  (I have not overlooked the submission 
    in the appellants factum at paras. 54-55 which seems to suggest that 
    this Court should consider whether an award approaching the upper limit is 
    fair where the plaintiff has not suffered injuries approaching those at issue 
    in the
Andrews
trilogy.)

[126]

I remain of the views I expressed in
Dilello
,
supra
, 
    that the upper limit is not a helpful guide in cases such as this, and is 
    moreover, an impermissible restriction on the function of the jury as triers 
    of fact, and a fettering of the proper principles of appellate review.

[127]

Having the view that awards by judge alone, and the upper limit, are 
    both inappropriate standards, it seems to me the only remaining guideline 
    by which to measure jury awards, are the decisions of this Court (or other 
    appellate courts) made on review of jury awards.  In such cases, this Court 
    is asked to decide whether the jurys award is a wholly erroneous estimate, 
    having regard for the evidence adduced in that case.  In other words, the 
    question is whether the appellant can meet the test of showing that the award 
    is a palpable and overriding error of fact, such as will permit appellate 
    intervention.  My colleague has fully summarized the appellate decisions that 
    fall in this category of cases at paras. 82 to 95 of her reasons.  These 
    cases are not a perfect guide because some of them are the result, in part, 
    of comparison to awards made by judges sitting alone.  However, even as adjusted 
    by this Court, the results are in my view a better reflection of community 
    values.  The upper range of these awards is in excess of $230,000.

[128]

The question then is, whether this jurys award of $275,000 for general 
    damages is so far beyond that range as to meet the standard for appellate 
    intervention.  In my view, it is not.  The award is a deviation from the range 
    of about 20%, which is well within an acceptable limit, applying appropriate 
    deference to the jurys award as a finding of fact.  (The appellant concedes 
    that an award of $100,000 would not be wrong even where it says the upper 
    limit is $80,000.)

[129]

My colleague has provided, if I may say respectfully, a very full and 
    fair summary of the evidence in this case.  The case was heard by eight local 
    citizens residing in or near Vernon, British Columbia.  The defendant asked, 
    and the plaintiff did not object, to having the issues tried by a jury of 
    the parties peers.  The jury obviously accepted the case for the plaintiff 
    on the footing most favourable to him, and believed what he had to say about 
    the impact of his injuries on his life.  The jury applied their common experience 
    and judgement to the questions put to them.  I am not persuaded that any proper 
    basis has been shown for substituting for their verdict, what I might have 
    considered an appropriate award had I been hearing this case as a judge alone.

I 
    would dismiss the appeal.

The 
    Honourable Chief Justice Finch


